     2:18-cv-03326-RMG           Date Filed 05/31/19       Entry Number 302        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

SOUTH CAROLINA COASTAL                 )
CONSERVATION LEAGUE et al.,            )
                                       )
      Plaintiffs,                      )
                                       )
              v.                       )                     No. 2:18-cv-03326-RMG
                                       ).                   (Consolidated with 2:18-cv-3327-RMG)
WILBUR ROSS, IN HIS OFFICIAL           )
CAPACITY AS THE SECRETARY OF           )
COMMERCE, et al.,                      )
                                       )
      Defendants.                      )
_______________________________________)

       CERTIFICATION OF ACCEPTANCE OF DUTIES OF LOCAL COUNSEL

        1.      Local Rule 83.I.07(C) requires that when counsel withdraws, “[i]f the

withdrawing attorney was movant for an attorney admitted pro hac vice, another attorney must

file a certification that he or she accepts the duties of local counsel.”

        2.      William Harkins is local counsel for Plaintiff-Intervenor the State of North

Carolina. Mr. Harkins was the movant for Marc David Bernstein and Ryan Young Park, who

were both admitted pro hac vice to represent the State of North Carolina in this action.

        3.      Mr. Harkins has moved to withdraw as local counsel for the State of North

Carolina.

        4.      Pursuant to Local Rule 83.I.07(C), I certify that I accept the duties of local

counsel with whom Mr. Bernstein and Mr. Park will be associated in representing the State of

North Carolina in this action.
    2:18-cv-03326-RMG   Date Filed 05/31/19   Entry Number 302      Page 2 of 2




May 31, 2019                              Respectfully submitted,

                                          /s/ W. Jefferson Leath, Jr.
                                          W. Jefferson Leath, Jr. (Fed. Bar No. 2627)
                                          Jefferson Leath, Esq., LLC
                                          40 Calhoun Street, Suite 400
                                          Charleston, SC 29401
                                          Telephone: (843) 853-5353
                                          jeff@seekingslaw.com




                                      2
